Citation Nr: 0728389	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-20 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot injury.

2.  Entitlement to service connection for neck pain.

3.  Entitlement to service connection for back pain.

4.  Entitlement to residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel
REMAND

The veteran served on active duty from December 1996 to 
November 2002.  This case comes to the Board of Veterans' 
Appeals from a rating decision dated April 2003 denying 
entitlement to service connection for each of the above-
listed issues in addition to granting service connection for 
other issues not on appeal.

The veteran was issued a single letter attempting to notify 
him according to the duty to notify.  That letter, sent in 
February 2003 prior to initial adjudication by the RO in 
April 2003, did not include all required elements of the duty 
to notify.  VA is required to notify the veteran of 1) the 
information and evidence needed to substantiate and complete 
his claim; 2) what part of that evidence he is responsible 
for providing; 3) what part of that evidence VA will attempt 
to obtain for him; and 4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  As such, a complete notification letter must be 
issued to the veteran prior to adjudication of his claims.

Additionally, the veteran noted in his VA Form 9 submitted in 
April 2004 that he received treatment from Dr. Christopher 
Cathy.  The RO should ask the veteran for further information 
including the signing of a waiver in order to better obtain 
the records and make them a part of the veteran's claims file 
prior to adjudication.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Issue the veteran a letter notifying 
him of all elements of the duty to notify 
from 38 C.F.R. § 3.159.  Include in that 
letter a request for further information 
regarding treatment by Dr. Christopher 
Cathy and ask the veteran to submit a 
waiver allowing the RO to obtain the 
medical records.

2.  Thereafter, readjudicate the claims on 
appeal and if they remain denied issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

